Citation Nr: 0826894	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-05 440	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for a laceration 
scar of the left hand.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left ulna, including a well healed scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military duty from September 1953 to 
September 1956.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Huntington, West Virginia (RO) which, 
in part, denied the appellant's claims of entitlement to 
compensable evaluations for the residuals of his left ulna 
fracture and his left hand laceration.

In September 2007, a hearing was held at the Board in 
Washington, DC before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.  The Board 
thereafter remanded the case for additional development in 
December 2007; the case has now been returned to the Board 
for appellate review.

Effective August 2002, VA revised the rating schedule for 
evaluating digits of the hand disabilities and skin 
disabilities.  38 C.F.R. §§ 4.71(a), 4.118 (2003).  Here, 
because the appellant submitted his claims for increased 
ratings for his left upper extremity disabilities in February 
2003, consideration must be given to the new rating criteria 
only.


FINDINGS OF FACT

1.  There is no objective evidence of pain, tenderness or 
functional impairment due to the left forearm or left hand 
scars; not one of these scars measures 39 square centimeters 
(cm); measures 929 square cm; is unstable; is painful on 
examination; or limits function of the affected part.

2.  The appellant is right-handed.

3.  The residual impairment of the surgically repaired left 
ulna fracture includes muscle atrophy, sensory disturbances, 
pain and functional loss of the ability to properly grip or 
carry with the left hand; these symptoms are commensurate 
with severe neuritis.


CONCLUSIONS OF LAW

1.  The criteria for increased (compensable) evaluations for 
the left arm and left hand scars have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.20, 4.31, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 
(2007).

2.  An evaluation of 30 percent, but not more, for the 
residuals of a fracture of the left (minor) ulna is 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.41, 4.45, 4.59, 
4.68, 4.69, 4.71, 4.71(a), 4.73, and Diagnostic Codes 5205-
5230, 5309, 8516, 8616, 8716 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans' Claims Assistance Act of 
2000 ("VCAA"), the United States Department of Veterans' 
Affairs ("VA") has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

In this case, the appellant was provided with notice that 
addressed a number of the notice elements in a March 2003 VA 
letter.  This letter provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical records, x-ray 
reports, the reports of medical tests and personal statements 
showing an increase in the disability or the impact of the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  This 
sort of information was conveyed to the appellant in the 
March 2003 VA letter.  This was prior to the initial 
determination by the AOJ.  However, the information regarding 
Diagnostic Codes was not provided to the appellant until the 
February 2008 Supplemental Statement of the Case (SSOC) was 
sent to him.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant do not satisfy all the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome.  For the 
reasons discussed below, the error did not affect the 
essential fairness of the adjudication.  

The Board finds that any notice error(s), such as the 
provision of notice for the increased rating claims after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish an 
increased rating from the various notice letters sent to him 
by the RO and from the January 2004 and January 2005 
Statements of the Case (SOC) and the February 2008 SSOC.  In 
particular, the March 2003 letter informed the appellant of 
the need to submit evidence that his disabilities had 
increased in severity.  In that letter; the appellant was 
told that he should submit medical evidence; that he could 
submit statements from individuals who could describe the 
manner in which the disability had become worse; that he 
should inform the RO about treatment at VA facilities; and 
that he could submit his own statement about his condition.  
The appellant was informed of the Diagnostic Code 
requirements for an increased rating in the rating decision, 
the SOCs and the February 2008 SSOC.  The AOJ sent letters to 
the appellant in February 2007, April 2007, and December 2007 
that informed the appellant that ratings from zero to 100 
percent are assigned to disabilities and provided additional 
examples of pertinent evidence he could submit.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his increased rating claims and given 
ample time to respond.  The information submitted by the 
appellant and the testimony provided by the appellant 
exemplifies the appellant's knowledge of what he had to 
demonstrate in order to acquire increased ratings for his 
disabilities.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claims and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, military, private and VA medical records have 
been associated with the claims file.  The appellant was 
afforded VA examinations and a Board hearing.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
relevant treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  The appellant was provided with notice as 
to the medical evidence needed for increased evaluations, as 
well as the assistance VA would provide.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A.  Scars

Under the rating criteria in effect from August 30, 2002, 
scars, other than the head face, or neck, that are deep or 
that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for area 
or areas exceeding 12 square inches (77 square centimeters), 
a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches (465 square centimeters), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  38 C.F.R. § 4.118 
Diagnostic Code 7801.

Diagnostic Code 7802 pertains to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion.  Specifically, under Diagnostic Code 7802, a 
10 percent rating is warranted for an area or areas of 144 
square inches (929 sq. cm.) or greater.  

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

On VA examination in April 2003, physical examination 
revealed the presence of left hand scars.  One scar was 
located lateral to the hypothenar eminence.  This scar was 
associated with a slight loss of substance.  There was also a 
stellar-shaped scar that measured three centimeters (cm) by 
two cm.  Deeper tissue was involved, but there was no keloid 
formation.  There was no interference from the scar with the 
motion of the tissues in the area.  The appellant was noted 
to be right-handed.

The appellant underwent another VA scar examination in 
February 2008; the examiner reviewed the claims file.  The 
appellant did not report any symptoms associated with the 
left forearm scar or with the left hand scarring.  He denied 
pain and itching.  He reported mild numbness in the scar of 
the left forearm and in the scar of the left hand.  The 
appellant was described as right-handed.  On physical 
examination, there was an 8.8 cm by 0.3 cm scar on the left 
forearm and a 2.1 cm by 0.2 cm scar on the fifth metacarpal 
area of the left hand.  These scars were nontender to 
palpation.  The scars had mild diminished tactile sensation, 
but there was no adherence or depression.  The scars were 
well healed.  The scars did not cause any functional 
impairment of the left upper extremity.

As there is no limitation of function due to any one of the 
scars, a compensable rating under Diagnostic Code 7805 is not 
warranted.  Likewise, as no service-connected scar was 
objectively shown to be tender or painful, a rating under 
Diagnostic Code 7804 is not warranted.  

The Board finds that the appellant's left forearm and left 
hand scar claims must be denied.  The evidence does not show 
that the appellant has any functional loss due to any scar.  
Furthermore, there is no medical evidence of record 
documenting any complaints of, findings of, or diagnosis of 
any problem due to scarring or a finding that any one of 
these scars was large enough or disfiguring enough that it 
would warrant a compensable rating on the basis of size 
alone.  38 C.F.R. § 4.118.  

Additionally, the evidence does not show that any one of 
these scar disabilities is deep, or covers an area or areas 
exceeding 144 square inches (929 sq. cm.), is superficial and 
unstable, or is painful on examination.  Accordingly, a 
compensable rating is not warranted pursuant to Diagnostic 
Codes 7802, 7803, or 7804.

The appellant has argued that he should be assigned 
compensable ratings for these scar disabilities.  However, 
the appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition, as evaluated by the VA Schedule for Rating 
Disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992); see also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  

The medical evidence of record indicates no disabling 
manifestations from any one of these service-connected scars.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to the scars at 
issue because they consider the overall industrial impairment 
due to them.  Therefore the Board finds that the appellant is 
not entitled to a compensable evaluation for any one of the 
left upper extremity scars.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged rating are appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings for any one of the claimed scar 
disabilities that would warrant the assignment of any staged 
ratings.

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against each one 
of the appellant's scar increased rating claims, the benefit-
of-the-doubt doctrine is inapplicable.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Residuals of Left Ulnar Fracture

The appellant maintains that he is entitled to a compensable 
evaluation for his left ulnar fracture disability.  He 
testified at his September 2007 Board hearing that he had no 
ability to pick up things with his left hand and that he 
experienced tingling in the left hand.  He said that he could 
not make a complete fist and that he would experience flare-
ups in bad weather.  The appellant also stated that he had 
tingling in his left upper extremity from the elbow into the 
fingers.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  The Court held that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.  In this regard, muscle injury 
ratings will not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different functions.  38 C.F.R. § 4.55(a).  In this case, the 
appellant's disability is manifested by muscle atrophy, 
limitation of motion of the left wrist and fingers of the 
left hand, pain and sensory disturbances.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for two or more minor joint 
groups.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
38 C.F.R. § 4.45.  In this case, the radiographic evidence of 
record does not demonstrate the presence of any such 
arthritis in the left upper extremity.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  It was noted in the reports of the VA 
examinations conducted in April 2003, and February 2008, that 
the appellant is right-handed.  Thus, the rating for the left 
hand is to be made on the basis of the left upper extremity 
being the minor extremity.  

The Board notes that, during the pendency of the appellant's 
claim and appeal, the rating criteria for ankylosis and 
limitation of motion of digits of the hand was amended, 
effective from August 26, 2002.  See 67 Fed. Reg. 144, 
48,784-87 (2002).  As the appellant submitted his claim for 
an increased rating after the change took effect, the Board 
will review the disability rating under the new criteria.  

The appellant underwent a VA medical examination of his left 
upper extremity in April 2003; he complained of pain along 
the dorsal aspect of the left hand between the fourth and 
fifth fingers.  The appellant said that this pain radiated 
upward into the left arm every one to two weeks and he 
reported that the pain would last two to three hours with a 
level of 8-9/10.  He said that he had been told that he might 
have a trapped nerve in his hand that was causing his 
symptoms.  The appellant also stated that he had a problem 
with his left hand grip.  On physical examination, the 
examiner noted the appellant had decreased handgrip strength 
and that the left hand was weaker than the right hand in 
general.  The left hand looked smaller and thinner than the 
right hand.  The hypothenar eminence looked thinner and 
somewhat smaller.  None of the fingers could meet the left 
palm with a gap from one-half inch to one-inch in size.  The 
last two fingers were particularly worse.  Sensation was 
intact in all digits.  The last two fingers were very weak 
for pushing or pulling.  However, the finger and hand joints 
themselves had no limitations.  There was visible atrophy in 
general of all of the soft tissue, particularly the palmar 
aspect of the last two fingers.  The appellant demonstrated 
30 degrees of dorsiflexion of the left wrist and 20 degrees 
of palmar flexion.  

Review of the appellant's VA outpatient medical treatment 
records reveals the existence of a January 2006 Social Work 
Note.  The VA social worker stated that the appellant was 
unable to properly grasp or carry with his left hand.

The appellant underwent another VA medical examination of the 
left upper extremity in February 2008; the examiner reviewed 
the claims file.  The appellant complained of left forearm 
pain when lifting or carrying things.  He denied pain in the 
fingers of either hand.  On physical examination, there was 
mild weakness of the left hand grip as compared to the right.  
There was mild tenderness to palpation of the left wrist.  
The appellant exhibited zero to 25 degrees of dorsiflexion; 
zero to 20 degrees of palmar flexion; and zero to ten degrees 
of radial and ulnar deviation.  The appellant had pain at the 
endpoint.  There was mild weakness and fatigability of the 
wrist, but not of the left elbow.  There was no pain or 
limitation of motion of the left elbow in that the appellant 
demonstrated zero to 145 degrees of flexion; zero to 85 
degrees of supination; and zero to 85 degrees of pronation.  
Radiographic examination of the left forearm revealed a metal 
screw in the ulna; the ulna was otherwise normal.  

The Board notes that the applicable regulations contain a 
number of provisions relating to the use and function of the 
forearm, fingers and hand.  The appellant is right-handed (as 
noted in the VA examination reports).  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  Normal dorsiflexion (extension) of the wrist 
is from zero to 70 degrees and normal palmar flexion is from 
zero to 80 percent.  Normal ulnar deviation of the wrist is 
from zero to 45 degrees and normal radial deviation is from 
zero to 20 degrees.  38 C.F.R. § 4.71, Plate I.

The appellant's service-connected residuals of a left ulna 
fracture disability is a condition that is not specifically 
listed in the rating schedule.  The zero percent rating of 
record was assigned by analogy under 38 C.F.R. Part 4, 
Diagnostic Code 5211, impairment of the ulna.  Under that 
Diagnostic Code, a 10 percent evaluation is warranted for 
malunion of the ulna of the minor upper extremity with bad 
alignment and a 20 percent evaluation is warranted for 
nonunion of the ulna of the minor upper extremity in the 
lower half.   A 20 percent evaluation is warranted for 
nonunion in the upper half with false movement but without 
loss of bone substance or deformity and 30 percent is 
assigned if there is such deformity of one inch or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5211.  

The Board notes that the assignment of a particular 
Diagnostic Code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board notes that there are no findings of arthritis or 
ankylosis in the left forearm, wrist or hand anywhere in the 
clinical evidence of record.  Therefore, neither arthritis 
nor ankylosis can be a basis for evaluation.  Any Diagnostic 
Code that requires the presence of ankylosis or arthritis is 
therefore not for application.

Supination has not been shown to be limited to 30 degrees or 
less, and pronation has not been shown to be limited to 
beyond the last quarter of the arc.  Therefore Diagnostic 
Code 5213 is not for application.  The limitation of motion 
required for a compensable evaluation under Diagnostic Codes 
5206-5208 is not demonstrated in the evidence of record.  The 
appellant does not have a flail joint of the elbow or a 
nonunion of the ulna and radius.  Therefore, Diagnostic Codes 
5209 and 5210 are not for application.  

The Board has noted the clinical documentation of muscle 
atrophy in the appellant's left forearm, hand and fingers.  
This atrophy accounts, in part, for the appellant's 
difficulties with grip and carrying objects.  The Diagnostic 
Codes for rating muscle injuries are found in 38 C.F.R. 
§ 4.73.  Under this regulatory provision for the minor or 
nondominant hand, Diagnostic Code 5309 is for impairment of 
Muscle Group (MG) IX.  MG IX governs the grasping movements 
of the forearm and the delicate manipulative movements of the 
intrinsic muscles of the hand.  The intrinsic muscles of the 
hand include: Thenar eminence; short flexor, opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of little finger; 4 
lumbricales; 4 dorsal, and 3 palmar interossei.  38 C.F.R. 
§ 4.73.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Diagnostic Code 5309 further provides that the hand is so 
compact a structure that isolated muscles injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc., and therefore such an injury should be 
rated on limitation of motion, with a minimum 10 percent 
disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5309, Note. 

However, muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  38 C.F.R. § 4.55(a).

The Board notes that there is ample evidence of neurologic 
manifestations attributable to the service-connected left 
upper extremity disability.  The neurologic rating guidelines 
are found at 38 C.F.R. Part 4; these direct consideration of, 
among other things, complete or partial loss of use of one or 
more extremities.  Reference is to be made to the appropriate 
bodily system of the schedule.  In rating peripheral nerve 
injuries, attention should be given to the relative 
impairment in motor function, trophic changes or sensory 
disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral the ratings are 
combined with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

Complete paralysis of the ulnar nerve results in "Griffin 
Claw" deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.

Complete paralysis warrants a 50 percent rating for minor 
hand.  Incomplete severe paralysis of the minor hand warrants 
a 30 percent rating.  Incomplete moderate paralysis of the 
minor hand warrants a 20 percent rating.  Incomplete mild 
paralysis of either hand warrants a 10 percent rating.  
38 C.F.R. § 4.124(a), Diagnostic Codes 8516, 8616, 8716.

Comparing the neurologic manifestations to the above rating 
criteria, the sensory deficits and motor deficits of the 
appellant's left forearm, wrist and hand appear to be at 
least moderate in nature.  A factor to consider is the degree 
of pain a veteran has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of chronic pain and pain on use, 
and objective medical evidence did show findings of atrophied 
muscles, loss of grip, loss of the ability to carry objects 
and loss of sensation in the areas of scarring, as well as 
decreased range of motion.  In addition, the appellant has 
consistently complained of left hand pain that worsens upon 
use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's residuals of his left 
ulnar fracture include symptomatology that, when his periods 
of flare-up with increased pain and loss of use of the hand 
are considered, more closely approximates the schedular 
criteria for an evaluation of 30 percent under Diagnostic 
Code 8616.  The pain, muscle atrophy, sensory loss and 
functional limitations caused by the left ulna fracture 
residuals disability are contemplated in the evaluation for 
neuritis that is represented by that rating.  Thus, the Board 
has found that an increased rating of 30 percent, based in 
part on the considerations of the Deluca case, is 
appropriate.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 204-7.

However, the Board finds that an evaluation in excess of 30 
percent is not warranted under the criteria of Diagnostic 
Code 8616 for paralysis of the left ulnar nerve.  The 
objective findings of the April 2003, and February 2008 VA 
examinations do not indicate that the appellant has complete 
paralysis of the left ulnar nerve.  As such, more than severe 
incomplete paralysis of the ulnar nerve is not demonstrated 
in the left upper extremity in light of the appellant's 
complaints and the clinical findings of record.  In addition, 
the appellant has not demonstrated loss of use of the left 
hand.  Therefore, the clinical evidence of record supports 
the assignment of a 30 percent evaluation, but not more, for 
the left ulna fracture residuals.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  In changing the 
Diagnostic Code used to rate the appellant's disability, the 
nature of the original disability has been reviewed, as well 
as the functional impairment that can be attributed to pain 
and weakness.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Based on the foregoing criteria and the evidence 
discussed above, the Board finds that the appellant's left 
hand disability picture does not more nearly approximate the 
criteria for a schedular evaluation in excess of the 
currently assigned 30 percent rating.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged rating are appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings for any one of the left hand disabilities 
that would warrant the assignment of any staged ratings.

C.  Extraschedular ratings

Notwithstanding the above discussion, increased evaluations 
for the claimed disabilities could be granted if it was 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any one of these claimed 
disabilities presents such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings available for the claimed disabilities, but the 
required manifestations had not been shown in this case.  The 
Board further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for any one of these claimed disabilities; 
nor has he required any extensive treatment.  The appellant 
has not offered any objective evidence of any symptoms due to 
any one of the claimed disabilities that would render 
impractical the application of the regular schedular 
standards. 


Consequently, the Board concludes that referral of this case 
for consideration of any extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).


ORDER

Entitlement to a compensable evaluation for the left forearm 
and left hand scars is denied.

An evaluation of 30 percent for the left ulna fracture 
disability is granted, subject to applicable regulatory 
provisions governing the payment of monetary awards.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


